DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
Regarding claim 8, it recites in line 10 the following limitation “… a latency response based on an indicate that at …”. The word “indicate” should be replaced by “indication”.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 14 they recite “analyze processor loading …, wherein prediction of the latency” on line 3 of the respective claims. However, the claim appears to be incomplete and therefore it is unclear what function the prediction of the latency is intended to perform. The 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 6-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US 20120072570) hereinafter Jenkins in view of Petit (US 20050198285).
Regarding claim 1, Jenkins teaches a system comprising:
a plurality of client computing systems (see Fig. 1 clients 106); 
a computing system communicatively coupled to the plurality of client computing systems via a network (see Fig. 1 computing resource 103) and comprising: 
at least one processor (see Fig. 3 item 303); and 
memory (see Fig. 3 Data store 112) storing instructions that, when executed by the at least one processor, cause the containerized computing system to: 
receive, via the network, a request message from a first client computing system of the plurality of computing systems (see [0011]: a client 106 sends one or more network page requests 110 to the computing resource 103 via the network 109; see [0022]: To begin, a user at a client 106 sends a network page request 110 over the network 109 to a network site hosted on the computing resource 103);  
predict, based on a message priority of the request message and system latency information, a latency associated with execution of the request message by a target service (see [0025]: The latency time associated with the sending of the network page request 110 and receipt at the client 106 at the network page 111 in response to the network page request 110 may include several components.  As a non-limiting example, a latency time may include a server side latency component, a client side latency component, a network latency component, and/or other components; [0029]: “According to such a priority, the network site control application 115 may assign the network page request 110 to a network page server 121 with additional capacity, bandwidth, processing time, and/or other resources such that the particular network page server 121 may be equipped to respond more quickly to the network page request 110 than other network page servers 121 within the network page server pool 118”; see also step 203 in Fig. 2 and [0039]) and an associated latency response action (see Fig. 2 step 216 and [0043]: In box 216, the network site control application 115 determines whether to modify the behavior of the network site for the session of the user… it may be desired to take an action (i.e. associated latency response action) that would result in an increase in latency times.  Such an action may free up processing, network, or other capacity to improve the experience of other users, may reduce operating expenses, or may produce some other benefit); and 
initiate execution of the request message by the target service (see [0024] and [0025]: the network page server 121 assigned to respond to the network page request 110 then generates the network page 111 corresponding to the network page request 110 … and ultimately returns the network page 111 to the client 106 in response to the network page request 110).

In the same filed of endeavor, Petit teaches a system in accordance with the present invention, the system for overload management including a containerized environment (see [0068] and Fig. 5: the Java virtual machine or JVM 12 acts as a web container, which may comprise one or more server services 13 implemented e.g. in the form of servlets).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Jenkins to include the container environment of Petit such that the computer resources 103 are executed therein. The advantage of incorporating containerization techniques into the system of Jenkins would have been to improve the system scalability and increase productivity as well as enhancing security, thereby improving the management of service requests in a server system. 

Regarding claim 2, Jenkins in view of Petit is applied as disclosed in claim 1 examined above. The combination of Jenkins and Petit teaches a system comprising a containerized computing system. Petit further teaches a system wherein the instructions, when executed by the at least one processor, cause the containerized computing system to: 
analyze processor loading information associated with a computing device executing the target service, wherein prediction of the latency (see [0176]: evaluating the current load CurrenLoad of the CPU and verifying if the CPU is overloaded from this value).

Regarding claim 3, Jenkins in view of Petit is applied as disclosed in claim 1 examined above. The combination of Jenkins and Petit teaches a system wherein a prediction of a latency associated with a request message comprises analysis of a time to perform historical requests (Jenkins - see [0009]: an analysis may be conducted of logged historical data (e.g., item 

Regarding claim 4, Jenkins in view of Petit teaches the limitations of claim 1 examined above. The combination of Jenkins and Petit teaches a system comprising a memory storing instructions that when executed by at least one processor, cause the containerized computer system to receive a request message from a first client computing system. Jenkins in view of Petit further teaches a method wherein the instructions, when executed by the at least one processor, cause the containerized computing system to:  
monitor execution of requests received from the plurality of client computing systems (Jenkins - see [0014]: The network site control application 115 is executed to control the behavior of one or more network sites hosted by, or otherwise associated with, the computing resource 103, to monitor the performance of the network site(s) for users, and to route network page requests 110 from users to a specific network page server 121 within the network page server pool 118); 
analyze a performance of a container associated with execution of the target service (Jenkins - see [0040]: the network site control application 115 determines from the aggregate latency times experienced by the client 106 over a session whether the network site hosted by the computing resource 103 is delivering acceptable performance); and 
analyze resource use associated with execution of the target service (Petit – see [0186]: evaluate current throughput and current latency).

Regarding claim 5
receive a second request message from a second client computing system (Jenkins – [0034]: subsequent network page request 110 from the client 106. Also see Fig. 1 and [0011]: Jenkins discloses that clients 106 may send multiple network page requests 110 to the computing resource 103 via the network 109);
predict, based on a message priority of the second request message and system latency information, a latency associated with execution of the second request message by a second target service (Jenkins – see [0025] and [0029] as explained above: see [0025]: The latency time associated with the sending of the network page request 110 and receipt at the client 106 at the network page 111 in response to the network page request 110 may include several components.  As a non-limiting example, a latency time may include a server side latency component, a client side latency component, a network latency component, and/or other components) and an associated second latency response action (see Fig. 2 step 216 and [0043]: In box 216, the network site control application 115 determines whether to modify the behavior of the network site for the session of the user… it may be desired to take an action (i.e. associated latency response action) that would result in an increase in latency times.  Such an action may free up processing, network, or other capacity to improve the experience of other users, may reduce operating expenses, or may produce some other benefit); and 
associate a first latency response action to execution of the target service and the second latency response action to the second target service (Jenkins – see [0028]: the network site control application 115 may modify a response to a subsequent network page request 110 from the client 106 according to one or more session-level performance metrics in order to adjust a subsequent latency time for the client 106.  In various embodiments, the subsequent latency time may be adjusted to be 

Regarding claim 7, Jenkins in view of Petit is applied as disclosed in claim 1. The combination of Jkenkins and Petit further teaches a system wherein the instructions, when executed by the at least one processor, cause the containerized computing system to: 
receive, via the network, a third request message from a first client computing system of the plurality of computing systems (Jenkins – [0034]: subsequent network page request 110 from the client 106. Also see Fig. 1 and [0011]: Jenkins discloses that clients 106 may send multiple network page requests 110 to the computing resource 103 via the network 109); 
predict, based on a message priority of the third request message and system latency information, a third latency associated with execution of the third request message by the target service (Jenkins – see [0025] and [0029] as explained above: see [0025]: The latency time associated with the sending of the network page request 110 and receipt at the client 106 at the network page 111 in response to the network page request 110 may include several components.  As a non-limiting example, a latency time may include a server side latency component, a client side latency component, a network latency component, and/or other components); 
associate a third dynamic latency response action to execution of the third request message by the target service (Jenkins – see [0043]); and 
monitor execution of the third request message by the target service (Jenkins – see Fig. 2 steps 206-216 and [0024] and [0025]: the network page server 121 assigned to respond to the network page request 110 then generates the network 
initiate the third latency response based on an indication of an associated latency condition (Jenkins - see Fig. 2 step 218 and [0044]). 

Regarding claim 8, Jenkin teaches a method comprising:
monitor execution of a plurality of services, each service of the plurality of services associated with a different computing system (see [0014] and [0015]: The network site control application 115 is executed to control the behavior of one or more network sites hosted by, or otherwise associated with, the computing resource 103, to monitor the performance of the network site(s) for users, and to route network page requests 110 from users to a specific network page server 121 within the network page server pool 118 … the network page server pool 118 includes a plurality of network page servers 121, depicted as network page servers 121a, 121b .  . . 121n. Each of the network page servers 121 may be configured to serve up network pages 111 of the network site to users at clients 106); 
receive a first request from a first client computing system and a second request from a second client computing system (see [0011]: a client 106 sends one or more network page requests 110 to the computing resource 103 via the network 109; see [0034]: receiving a subsequent network page request 110 from the client 106. The Examiner notes that Fig. 1 in Jenkins illustrates one or more client devices 106 configured to send one or more requests 110 to the computing resource 103 – see [0011]); 
predict, based on historical container operation information, a first predicted latency associated with the first request and a second predicted latency associated with the second request (see [0009]: an analysis may be conducted of logged historical data (e.g., item purchases, page views, etc.) associated with a network site to determine that a certain page loading time is fast or slow; [0039]: the network site control application 115 determines one or more session-level performance metrics associated with the client 106.  To this end, the network site control application 115 may retrieve data from user experience data 124 (FIG. 1) (i.e. historical data) stored on the computing resource 103 (FIG. 1), obtain data from the client 106 stored in cookies 136 (FIG. 1), and/or obtain data relating to client latency times by some other mechanism); 
associate a first latency response to the first request and a second latency response to the second request see Fig. 2 step 216 and [0043]: In box 216, the network site control application 115 determines whether to modify the behavior of the network site for the session of the user… it may be desired to take an action (i.e. associated latency response action) that would result in an increase in latency times.  Such an action may free up processing, network, or other capacity to improve the experience of other users, may reduce operating expenses, or may produce some other benefit); and 
initiate, by a latency control engine, a latency response based on an indicate that at least one of the first predicted latency or the second predicted latency has been exceeded (see [0040]: In box 206, the network site control application 115 determines whether the user at the client 106 is having a slow session… If the network site control application 115 determines in box 206 that the user is having a slow session (i.e. the first predicted latency has been exceeded)… the network 
However, the Jenkins reference does not explicitly disclose a method wherein the plurality of services are associated with a different container of a containerized computing system.
In the same field of endeavor, Petit teaches a method in accordance with the present invention, the method for overload management wherein the plurality of services are associated with a different container of a containerized computing system (see [0068] and Fig. 5: the Java virtual machine or JVM 12 acts as a web container, which may comprise one or more server services 13 implemented e.g. in the form of servlets).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Jenkins to include the container environment of Petit such that the computer resources 103 are executed therein. The advantage of incorporating containerization techniques into the system of Jenkins would have been to improve the system scalability and increase productivity as well as enhancing security, thereby improving the management of service requests in a server system.

Regarding claim 9, Jenkins in view of Petit is applied as disclosed in claim 8 examined above. The combination of Jenkins and Petit teaches a method comprising predicting a first predicted latency associated with a first request and a second predicted latency associated with a second request. Furthermore, the Jenkins-Petit combination teaches a method comprising:
analyze, by a latency prediction engine, loading associated with each service of the plurality of services (Petit - see [0176]: evaluating the current load CurrenLoad of the CPU and verifying if the CPU is overloaded from this value); 
analyze, via a network, a plurality of data logs associated with each service of the plurality of services, wherein prediction of the first predicted latency and the second predicted latency are based on analyzed loading information and analyzed data 

Regarding claim 10, Jenkins in view of Petit teaches the limitations of claim 8 as disclosed above. The combination of Jenkins and Petit teaches a method further comprising:
based on the first request and the first predicted latency, determine a first latency response (see Fig. 2 steps 206-218 and [0041]: In box 209, the network site control application 115 performs one or more actions to reduce or shorten latency times for the client 106); and 
based on the second request and the second predicted latency, determine a second latency response (see [0028]: the network site control application 115 may modify a response to a subsequent network page request 110 from the client 106 according to one or more session-level performance metrics in order to adjust a subsequent latency time for the client 106.  In various embodiments, the subsequent latency time may be adjusted to be reduced or increased, if a change is deemed necessary by the network site control application 115).

Regarding claim 11, Jenkins in view of Petit teaches the limitations of claim 8 examined above. Furthermore, the combination of Jenkins and Petit teaches a method comprising:
determine the first latency response based on analysis of operation of the plurality of services in the containerized computing system (Jenkins - see Fig. 2 steps 203 and 206: determine session-level performance metrics associated with client and determining whether the user at the client 106 is having a slow session, and taking actions accordingly).

Regarding claim 12, Jenkins in view of Petit teaches the limitations of claim 8 examined above. The combination of Jenkins and Petit further teaches a method comprising:
determine the first latency response based on analysis of operation of the containerized computing system hardware (see [0040]: determines from the aggregate latency times experienced by the client 106 over a session whether the network site hosted by the computing resource 103 is delivering acceptable performance).

Regarding claim 13, Jenkins teaches an apparatus comprising:
at least one processor; 
and memory storing instructions that, when executed by the at least one processor, cause the apparatus to: 
receive, via the network, a request message from a first client computing system of the plurality of computing systems (see [0011]: a client 106 sends one or more network page requests 110 to the computing resource 103 via the network 109; see [0022]: To begin, a user at a client 106 sends a network page request 110 over the network 109 to a network site hosted on the computing resource 103);  
predict, based on a message priority of the request message and system latency information, a latency associated with execution of the request message by a target service (see [0025]: The latency time associated with the sending of the network page request 110 and receipt at the client 106 at the network page 111 in response to the network page request 110 may include several components.  As a non-limiting example, a latency time may include a server side latency component, a client side latency component, a network latency component, and/or other components; [0029]: “According to such a priority, the network site control application 115 may assign the network page request 110 to a network page server 
initiate execution of the request message by the target service (see [0024] and [0025]: the network page server 121 assigned to respond to the network page request 110 then generates the network page 111 corresponding to the network page request 110 … and ultimately returns the network page 111 to the client 106 in response to the network page request 110).
However, Jenkins does not explicitly teach a system wherein the computing system is a containerized computing system.
In the same filed of endeavor, Petit teaches a system in accordance with the present invention, the system for overload management including a containerized environment (see [0068] and Fig. 5: the Java virtual machine or JVM 12 acts as a web container, which may comprise one or more server services 13 implemented e.g. in the form of servlets).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of Jenkins to include the container environment of Petit such that the computer resources 103 are executed therein. The advantage of incorporating containerization techniques into the system of Jenkins would have 


Regarding claim 14, it teaches the same limitations as claim 2 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 15, it teaches the same limitations as claim 3 examined above. Therefore, the same rationale of rejection is applied.

Regarding claim 16, it teaches the same limitations as claim 4 examined above. Therefore, the same rationale of rejection is applied.


Regarding claim 17, it teaches the same limitations as claim 5 examined above. Therefore, the same rationale of rejection is applied.


Regarding claim 19, it teaches the same limitations as claim 7 examined above. Therefore, the same rationale of rejection is applied.


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US 20120072570) hereinafter Jenkins in view of Petit (US 20050198285), in further view of Amacherla (US 8,850,034).
Regarding claim 6, Jenkins in view of Petit is applied as disclosed in claim 1 examined above. The combination of Jenkins and Petit teaches a system comprising predicting a latency associated with execution of the request message by a target service and an associated latency response action. However, the Jenkins-Petit combination does not explicitly teach a system wherein the latency response action comprises one of a restart action, a circuit breaking action, and a retry action.
In the same field of endeavor, Amacherla teaches a system in accordance with the present invention, the system wherein the latency response action comprises a circuit breaking action (see Col. 5 lines 50-54: If external channel monitor 207 determines in step 105 that the external server is not available, method 100 continues with steps 107 and 109 in which a service request circuit breaker 108 is activated and the external server request is saved to a queue). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the teachings of the Jenkins-Petit combination to include the apparatus of Amacherla which suggests activating a circuit breaker when an external server is not available to execute a service request. The motivation for such combination would have been to minimize the amount of time spent facilitating communication between the client and the server, thereby minimizing congestion on the system when a failure is detected.  

Regarding claim 19, it teaches the same limitations as claim 7 examined above. Therefore, the same rationale of rejection is applied.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.N/Examiner, Art Unit 2454     

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454